NO. 12-10-00043-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DAVID GEORGE BAUGH,                                    §                      APPEAL
FROM THE 2ND
APPELLANT
 
V.                                                                    

 
ISAACS WRECKER SERVICE, LLC,        §                      JUDICIAL
DISTRICT COURT
KEITH ISAACS, SAMMIE
ISAACS,
TRAVIS CEARLEY, DANIEL
FRANKLIN, JASON PRICE,
REECE DANIEL AND JOHN PAGE,
APPELLEES                                                 §                      CHEROKEE
COUNTY, TEXAS



                                                      MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellant,
David George Baugh, attempts to appeal the trial court’s dismissal of his suit
after granting the plea to the jurisdiction filed by Appellees, Isaacs Wrecker
Service, LLC, Keith Isaacs, Sammie Isaacs, Travis Cearley, Daniel Franklin,
Jason Price, Reece Daniel, and John Page.  On February 16, 2010, this court
notified Baugh that the information received in this appeal does not include a
final judgment or other appealable order.  Therefore, the record does not show
that this court has jurisdiction of the appeal.  Baugh was further notified
that his appeal would be dismissed if the information received in the appeal
was not amended on or before February 26, 2010 to show the jurisdiction of this
court.  
In
response to this court’s February 16, 2010 notice, Baugh filed a motion to
extend the time for providing a final judgment or other appealable order.  The motion
was granted, and the time was extended to April 26, 2010.  On April 20, 2010,
Baugh filed a second motion to extend the time for providing the requisite
final judgment or other appealable order.  That motion was granted, and the
time was extended to May 5, 2010.  The May 5 deadline has now passed, and we
have not received a final judgment or other appealable order in this appeal.  Accordingly,
the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 37.2, 42.3.
By per curiam opinion May 19, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)